Exhibit 10.3

 



INTERIM PRODUCTS AND SERVICES SUPPORT AGREEMENT

 

This Interim Products and Services Support Agreement made and entered into as of
this 18th day of October 2016, by and between Medicine Man Technologies, Inc. a
Nevada Corporation (hereinafter referred to as “MMT”) and Pono Publications Ltd.
(“Pono”) and Success Nutrients, Inc. (“SNI”), each a Colorado corporation is
defined as follows.

 

WHEREAS “MMT” entered into a binding term sheet to acquire “Pono” and “SNI” on
about August 12, 2016 and reaffirming that both parties to that agreement are
desiring to continue to work to fulfill the general terms and conditions of that
agreement;

 

WHEREAS both parties are now stipulating to the terms and conditions as included
in this interim agreement as a ‘bridge’ to work together in the interim and in
an effort to continue working to complete the acquisition as stipulated to in
that binding term sheet (see Exhibit A);

 

WHEREAS both parties further agree that “Pono” also represents the current Three
A Light ® brand as well as future iterations including but not limited to Three
A Light Pro (to be registered) as well as the professional services of Joshua
Haupt, its founder and noting that further and future improvements to that
existing cultivation technology platform are also included in the scope of this
agreement;

 

WHEREAS both parties agree that the professional services and experience of
Joshua Haupt will be included as a part of the “Pono” corporate envelop;

 

Both parties hereby agree to the following:

 

That “MMT” is hereby authorized to represent its consulting services pertaining
to general cultivation efficiencies, skills, and services as demonstrated by
“Pono” in its current and future products line(s) and that “Pono” shall supply
professional services and support for deployment of such professional services
and support as may be mutually agreed upon during the term of this agreement.

 

That “MMT” shall maintain its clients benefiting from such value as “Pono”
provides working with “Pono” to schedule professional services and support for
marketing, training, and general fulfillment of the terms and conditions of such
consulting service agreements “MMT” shall have with its clients. This support
shall include but not be limited to planned reasonable access to Joshua Haupt’s
Colorado based grow facilities that implement Three A Light and Joshua Haupt
and/or his designated Pono Master Grower Employee for tours and discussions as
may be needed to better define consulting services and values offered through
this relationship, access to “Pono” and Joshua Haupt and/or his designated Pono
Master Grower Employee for meetings related to facility design, fulfillment,
training, and other related professional services and support as may be agreed
to from time to time as it relates to this agreement.

 

That “Pono” shall be entitled to pre-agreed upon professional service and
support fees, plus be reimbursement of any hard costs and/or approved travel
expenses related to the general fulfillment of the terms of this agreement and
that such terms shall be considered ‘fluid’ based upon variations of the
existing and future “MMT” client base and its consulting services agreement with
such client, and as such shall be negotiated to in good faith as necessary to
further the relationship between all parties.

 

That “Pono” shall extend all reasonable discounts for its professional services
and support to “MMT” and/or MMT’s clients as “Pono” deems appropriate and that
both parties will work together to insure best practices are deployed in the
general delivery of all professional services and support of “MMT” clients.

 

 

 1 

 

 

 

That “SNI” shall be featured as “MMT’s” exclusive nutrient line and all sales
and support relative to “MMT’s” securing of “SNI” clients shall be “SNI’s”
responsibility with support from Joshua Haupt and “SNI”, and both parties
acknowledge the need to work together in servicing such clients.

 

That “SNI” shall extend all reasonable discounts ranging between 20-40% off
established retail price based on the order quantity and client support services
to “MMT” clients as “SNI” deems appropriate and that both parties will work
together to insure best practices are deployed in the general deliver of all
customer service and support of “MMT” clients.

 

That “Pono” and “SNI” agree to allow their names and product lines to be
marketed externally by “MMT” but shall maintain final approval authority (“Pono”
and “SNI” via Joshua Haupt) for such external advertising prior to release. That
“MMT” allow for reciprocity in the same manner to “Pono” and “SNI” noting Brett
Roper shall be responsible for final approvals of any such external advertising
or promotional element.

 

That “Pono” and “SNI” shall be featured in various internal advertising on the
“MMT” website and that all related support for the creation of these elements
shall be coordinated and approved by Joshua Haupt, the sole “Pono” and “SNI”
representative.

 

That both parties shall be responsible for their own internal costs of
operations and marketing but noting that both parties shall offer each other
opportunities for mutual marketing of products and services as each may deploy,
each at the expense of each party as it relates to the hard costs of
participation. That “MMT” will continue to market “Pono” and “SNI” products and
services at all trade shows, seminars, and other public appearance opportunities
as reasonably possible and that both “Pono” and “SNI” shall reciprocate as
reasonably possible.

 

That both parties agree that all licensing services (not related to Cultivation
MAX and or other services that may be deployed in the future and as mutually
agreed upon by both parties to this agreement), wherein “MMT” is recommending
the use of “SNI” and wherein the licensing services client may also benefit from
cultivation and facility design elements mutually generated by both parties,
that the hard costs of acquisition and servicing such clients from a direct cost
standpoint shall also reduce the final compensation of each partner to this
agreement.

 

That both parties agree that compensation, one to another for all mutual clients
and expense burden shall be defined as provided in Exhibit “B” to this
Agreement, included herein as if set forth.

Should “Pono” or “SNI” representatives attend conferences or conventions “MMT”
is sponsoring, it is agreed that while fees related to the general presence at
the event are “MMT’s” responsibility, “Pono” and “SNI” attendees shall pay the
costs related to general attendance and all travel expense at such events and by
way of reference, the same shall apply in the reverse should “MMT” attend events
“Pono” or “SNI” are supporting.

 

Other Terms

 

Both parties hereby agree that this Interim Product and Services Support
Agreement shall remain in effect until either 1) the existing acquisition
process is successfully completed, 2) both partied mutually agree that this
agreement shall be discontinued via a ninety (90) notice one to each other, or
3) it is replaced by a more permanently structured future agreement.

 

Both parties hereby agree that “MMT” will craft an 8K explaining the extension
of time needed to complete the acquisition as initially envisioned and that this
interim agreement will basically provide for an orderly transition to completion
of the acquisition process.

 

 

 2 

 

 

 

Both parties hereby agree that both Colorado and Nevada law may be used in any
final interpretation of this agreement based upon the domicile of each company
and that both shall agree that all disputes, claims, and controversies
concerning the validity, interpretation, performance, or breach of this
agreement shall be construed in accordance with the laws of the State of
Colorado, without regard to conflicts of laws. Should the parties fail to reach
settlement in any such dispute, claim or point of validity both agree to comply
with equitable binding arbitration, both parties to approve the appointment of
the Arbiter.

 

Both parties agree that there are certain critical values represented herein,
one to the other and that Joshua Haupt and Brett Roper shall handle any and all
day to day elements related to the agreements requisites and management and that
such elements when needed, in their sole opinion shall be documented via email
one to the other with a return email of agreeance by the other.

 

IT IS CRITICAL that both parties hereby reaffirm their determination to work
together to fulfill the terms and conditions stipulated to in the Term Sheet as
executed on or about August 12, 2016 and that by affixing their signatures to
this agreement do hereby reaffirm their commitment to working together to
complete that process.

 

Agreed to this date, October 18, 2016.

 

Signatures to be affixed below:

 

 

 

   /s/ Joshua Haupt                                                  

Mr. Joshua Haupt, a resident of Colorado

Legal Representative of “Pono” and “SNI” Interests

 

   /s/ Brett Roper                                                  

Mr. Brett Roper, a resident of Colorado

Legal Representative of of “MMT”

 

 

 

 



 3 

